DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-10 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claims 11-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitation of “circuitry” in claims provides sufficient structure to perform all claimed limitations.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claim limitations.  Specifically, the cited prior art does no teach or suggest claim limitations that of: “weighting a color of a candidate source point in the first set based on a combination of a location difference between the candidate source point and the target point, and a color difference between the color of the candidate source point and an aggregate color of the first set of candidate source points; determining a color of the target point based on a first weighted color average of the first set of candidate source points; and encoding texture of the point cloud with the target point having the determined color.”
Likewise, claims 2-10 depend on claim 1 and thus these claims are allowed for the same reasons.

Likewise, claims 12-20 depend on claim 11 and thus these claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mammou et al. (U.S. Pat. No. 10,909,725 B2) teaches a system for compressing attribute and spatial information for a point cloud and decompressing such compressed information (see abstract, figures 1-2) comprising an encoder (104 of figure 1), compressed point cloud information (112 of figure 1), weighting process (col. 23 lines 20-30).
Chou et al. (U.S. Pat. Appl. Pub. No. 2017/0347120 A1) teaches a system for encoding and decoding point clouds (see abstract and para. [0004]) comprising an encoder for performing compression of a point cloud frame, and weighting process (para. [0109] and [0115]).
Yokose (U.S. Pat. Appl. Pub. No. 2019/0287273 A1) teach a system for encoding and decoding voxel data (see figure 1).
Fleureau et al. (U.S. Pat. Appl. Pub. No. 2020/0154137 A1) teach a system for encoding and decoding point clouds (abstract and figure 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
6/2021

/Duy M Dang/
Primary Examiner, Art Unit 2667